 1   \
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10   JEANNE SUE R.,                       )
11                                        ) CASE NO.: 2:19-cv-09809-GJS
           Plaintiff,                     )
12                                        )
13   v.                                   ) [PROPOSED] ORDER
                                          ) AWARDING EAJA FEES AND COSTS
14
     ANDREW SAUL,                         )
15   Commissioner of Social Security,     )
16
                                          )
           Defendant.                     )
17                                        )
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of THREE
21   THOUSAND THREE HUNDRED DOLLARS AND 00/100 ($3,300.00) and costs
22   in the amount of FOUR HUNDRED DOLLARS ($400.00) subject to the terms of
23   the stipulation.
24
25   DATED: October 23, 2020
                                          ____________________________________
26
                                          GAIL J. STANDISH
27                                        UNITED STATES MAGISTRATE JUDGE
28



                                            -1-
